Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing 1933 Act Registration No. 333-34844 1940 Act Registration No. 811-09903 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [_] Post-Effective Amendment No. 23 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 25 [X] BNY MELLON FUNDS TRUST (Exact Name of Registrant as Specified in its Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, including Area Code: (212) 922-6000 Jeff Prusnofsky, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) Copy to: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 And Donald W. Smith, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006 It is proposed that this filing will become effective: Immediately upon filing pursuant to Rule 485(b) X On December 31, 2008 pursuant to Rule 485(b) 60 days after filing pursuant to Rule 485(a)(1) On (Date) pursuant to Rule 485(a)(1) 75 days after filing pursuant to Rule 485(a)(2) On (Date) pursuant to Rule 485(a)(2) If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. December 31, 2008 BNY MELLON FUNDS TRUST -BNY Mellon Money Market Fund -BNY Mellon National Municipal Money Market Fund Supplement to Prospectus dated December 31, 2008 Each Fund has entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury), which permits each Fund to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guarantees the share price of shares of the Fund held by shareholders as of September 19, 2008 at $1.00 per share if the Funds net asset value per share falls below $0.995 (a Guarantee Event) and the Fund liquidates. Recovery under the Program is subject to certain conditions and limitations, including the following: · For shareholders of a Fund, the Program provides a guarantee for the lesser of (a) the number of Fund shares owned by the shareholder at the close of business on September 19, 2008, or (b) the number of Fund shares owned by the shareholder on the date of a Guarantee Event. · The total amount of coverage available for all participants in the Program is limited to the amount of funds available under the Federal Exchange Stabilization Fund at the time of a Guarantee Event (currently approximately $50 billion). · In order to recover, a Guarantee Event must occur during the term of the Program. Fund shares acquired by investors after September 19, 2008 that increase the number of Fund shares the investor held at the close of business on September 19, 2008 are not eligible for protection under the Program. In addition, Fund shares acquired by investors who did not hold Fund shares at the close of business on September 19, 2008 are not eligible for protection under the Program. The Program, which was originally set to expire on December 18, 2008, has been extended by the Treasury until April 30, 2009, after which the Secretary of the Treasury will review the need for, and terms of, the Program. Participation in the initial term and the extended period of the Program required each Fund to pay the Treasury fees in the amount of .01% to .015%, respectively, of each Funds net asset value as of September 19, 2008, which amount was borne by each Fund. The Secretary may extend the Program through the close of business on September 18, 2009. If the Program is extended, each Fund will consider whether to continue to participate and pay any additional fees. Please visit www .dreyfus.com for up-to-date information on the Funds participation in the Program, or for more information on the Program please visit the Treasurys website at http://www .ustreas.gov , or contact your financial representative. The BNY Mellon Funds BNY Mellon Large Cap Stock Fund BNY Mellon Income Stock Fund BNY Mellon Mid Cap Stock Fund BNY Mellon Small Cap Stock Fund BNY Mellon U.S. Core Equity 130/30 Fund BNY Mellon International Fund BNY Mellon Emerging Markets Fund BNY Mellon Bond Fund BNY Mellon Intermediate Bond Fund BNY Mellon Short-Term U.S. Government Securities Fund BNY Mellon National Intermediate Municipal Bond Fund BNY Mellon National Short-Term Municipal Bond Fund BNY Mellon Pennsylvania Intermediate Municipal Bond Fund BNY Mellon Massachusetts Intermediate Municipal Bond Fund BNY Mellon Municipal Opportunities Fund BNY Mellon Balanced Fund BNY Mellon Money Market Fund BNY Mellon National Municipal Money Market Fund PROSPECTUS December 31, 2008 As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents The Funds 1 BNY Mellon Large Cap Stock Fund 2 BNY Mellon Income Stock Fund 6 BNY Mellon Mid Cap Stock Fund 11 BNY Mellon Small Cap Stock Fund 17 BNY Mellon U.S. Core Equity 130/30 Fund 23 BNY Mellon International Fund 29 BNY Mellon Emerging Markets Fund 36 BNY Mellon Bond Fund 42 BNY Mellon Intermediate Bond Fund 48 BNY Mellon Short-Term U.S. Government Securities Fund 54 BNY Mellon National Intermediate Municipal Bond Fund 60 BNY Mellon National Short-Term Municipal Bond Fund 66 BNY Mellon Pennsylvania Intermediate Municipal Bond Fund 71 BNY Mellon Massachusetts Intermediate Municipal Bond Fund 77 BNY Mellon Municipal Opportunities Fund 82 BNY Mellon Balanced Fund 89 BNY Mellon Money Market Fund 98 BNY Mellon National Municipal Money Market Fund Management Financial Highlights Your Investment Account Policies and Services Distributions and Taxes For More Information See back cover. The Funds Each fund is offering its Class M shares and Investor shares in this prospectus.
